                                                                                           FILED
                                                                                  2019 Aug-19 AM 09:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


ROBERT W. KELLEY,                          )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No. 4:19-cv-0194-KOB-HNJ
                                           )
DEWAYNE ESTES, Warden, et al.,             )
                                           )
      Respondents.                         )




                          MEMORANDUM OPINION
      This action proceeds as a petition for a writ of habeas corpus filed pursuant

to 28 U.S.C. § 2254 by Robert W. Kelley, a prisoner proceeding pro se. On

February 14, 2019, the magistrate judge entered a report recommending the

petition be denied as time barred and/or unexhausted. (Doc. 4). The petitioner

filed objections to the report and recommendation on February 26, 2019. (Doc. 5).

      Relying on Martinez v. Ryan, 566 U.S. 1 (2012), the petitioner argues

equitable relief is available to a petitioner to excuse a procedural default where the

default is the result of having ineffective post-conviction counsel, or no post-

conviction counsel, to assist him. He contends that “Martinez allows him to

present his claims before Hon. Court” due to the absence of “post-conviction
counsel to help assist him in properly presenting & arguing his claims of

Ineffective Assistance of trial counsel before the state court.” (Doc. 5 at 1-2).

      The petitioner’s reliance on Martinez is misplaced. The Martinez decision

limited its reach to state law regimes mandating that claims of ineffective

assistance of counsel must be raised in an initial-review collateral proceeding. 566

U. S. at 17. In Martinez, Arizona law did not allow ineffective assistance of

counsel claims on direct appeal; rather, Arizona required filing of such claims in

state collateral proceedings. (Id. at 6). Under such circumstances, “this makes the

initial-review collateral proceeding a prisoner’s ‘one and only appeal’ as to an

ineffective-assistance claim,” and therefore this process “may justify an exception

to the constitutional rule that there is no right to counsel in collateral proceedings.”

(Id.at 8-9) (quoting Coleman v. Thompson, 501 U. S. at 755-76 (1991)).

      The Martinez court explained:

      By deliberately choosing to move trial-ineffectiveness claims outside
      of the direct-appeal process, where counsel is constitutionally
      guaranteed, the State significantly diminishes prisoners’ ability to file
      such claims. It is within the context of this state procedural framework
      that counsel’s ineffectiveness in an initial-review collateral
      proceeding qualifies as cause for a procedural default.

566 U. S. at 13 (emphasis added).

      But the State of Alabama does not employ the “procedural framework”

adopted by Arizona, so Martinez does not apply to the petitioner’s claims here.

Alabama allows litigants to advance ineffective assistance of counsel claims on
                                           2
direct appeal when they have counsel. See Williams v. State, 2017 WL 3976601 at

*3 (11th Cir. 2017) (“Alabama does not bar a prisoner from raising [a claim of

ineffective assistance of trial counsel] on direct appeal…. Instead, ‘any claim that

counsel was ineffective must be raised as soon as practicable, either at trial, on

direct appeal, or in the first Rule 32 petition, whichever is applicable’”) (quoting

Ala. R. Crim. P. 32.2(d)) (emphasis added). Therefore, the petitioner cannot assert

a post-conviction ineffective assistance claim to excuse time-barred and un-

exhausted claims.

      Accordingly, after careful consideration of the record in this case, including

the magistrate judge’s report and the petitioner’s objections, the court hereby

ADOPTS the report of the magistrate judge and ACCEPTS his recommendations.

In accordance with the recommendation, the court finds that the petition in this

matter is due to be denied as time-barred and/or unexhausted, and this matter is due

to be dismissed.

      The court will enter a separate Final Order.

      The Clerk is DIRECTED to serve a copy of this memorandum opinion, and

the accompanying Final Judgment, on the petitioner.




                                         3
DONE and ORDERED this 19th day of August, 2019.




                            ____________________________________
                            KARON OWEN BOWDRE
                            CHIEF UNITED STATES DISTRICT JUDGE




                              4
